ACCEPTED
                                                                                            14-14-00437-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       9/28/2015 4:29:11 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                 No. 14-14-00437-CV

                                                           FILED IN
                   IN THE FOURTEENTH COURT OF APPEALS14th COURT OF APPEALS
                             HOUSTON, TEXAS             HOUSTON, TEXAS
                                                                  9/28/2015 4:29:11 PM
                                                                  CHRISTOPHER A. PRINE
                              CITY OF HOUSTON, TEXAS                       Clerk

                                                         APPELLANT,

                                         v.

         HOUSTON FIREFIGHTERS’ RELIEF AND RETIREMENT FUND

                                                          APPELLEE.


          ON APPEAL FROM THE 190TH JUDICIAL DISTRICT COURT
                       HARRIS COUNTY, TEXAS
                        CAUSE NO. 201-02548


                             BENCH BOOK
________________________________________________________________________

Thomas R. Phillips                            Travis J. Sales
State Bar No. 00000102                        State Bar No. 17532080
BAKER BOTTS L.L.P.                            Tina Q. Nguyen
98 San Jacinto Boulevard                      State Bar No. 24078670
Suite 1500                                    BAKER BOTTS L.L.P.
Austin, Texas 78701-4078                      One Shell Plaza
512.322.2500                                  910 Louisiana Street
512.322.2501 (facsimile)                      Houston, Texas 77002
tom.phillips@bakerbotts.com                   713.229.1234
                                              713.229.1522 (facsimile)
                                              travis.sales@bakerbotts.com
                                              tina.nguyen@bakerbotts.com



              ATTORNEYS FOR APPELLEE HOUSTON FIREFIGHTERS’
                      RELIEF AND RETIREMENT FUND
                                   INDEX

1.   Excerpts from the Fund’s Enabling Statute, Article 6243e.2(1)
2.   Excerpts from Texas Government Code § 802
3.   Statutes Affecting a Single County
4.   Excerpts from Texas Constitution art. XVI, § 67
5.   Excerpts from Texas Government Code 810.001
Exhibit 1
                  Excerpts from the Fund’s Enabling Statute, Article 6243e.2(1)

Section 4:

Service pension benefits

       (a) A member with at least 20 years of participation who terminates active service for any
reason other than death is entitled to receive a service pension provided by this section.

        (b) A member who terminates active service on or after November 1, 1997, and who has
completed at least 20 years of participation in the fund on the effective date of termination of
service is entitled to a monthly service pension, beginning after the effective date of termination
of active service, in an amount equal to 50 percent of the member's average monthly salary, plus
three percent of the member's average monthly salary for each year of participation in excess of
20 years, but not in excess of 30 years of participation, for a maximum total benefit of 80 percent
of the member's average monthly salary.

        (c) A member who terminated active service before November 1, 1997, and who had
completed at least 20 years of participation on the effective date of termination of service is
entitled on retirement to receive a monthly service pension in the amount provided under the law
in effect on the effective date of that retirement, unless a subsequent benefit increase is expressly
made applicable to that member.

         (d) The total monthly benefit payable to a retired or disabled member, other than a
deferred retiree or active member who has elected the DROP under Section 5(b) of this article, or
payable to an eligible survivor of a deceased member as provided by Section 7(a) or 7(b) of this
article, shall be increased by the following amounts: by $100, beginning with the monthly
payment made for July 1999; by $25, beginning with the monthly payment made for July, 2000;
and by $25, beginning with the monthly payment made for July 2001. These additional benefits
may not be increased under Section 11(c) of this article.




Active 20882466                                  1
                  Excerpts from the Fund’s Enabling Statute, Article 6243e.2(1)

Section 10:

Nonstatutory benefit increases

          The benefits provided by this article may be increased if:

       (1) an actuary selected by the board who, if an individual, is a Fellow of the Society of
Actuaries, a Fellow of the Conference of Actuaries in Public Practice, or a member of the
American Academy of Actuaries determines that the increase cannot reasonably be viewed as
posing a material risk of jeopardizing the fund's ability to pay any existing benefit;

          (2) a majority of the participating members of the fund vote for the increase by a secret
ballot;

        (3) the increase does not deprive a member, without the member's written consent, of a
right to receive benefits that have already become fully vested and matured in a member; and

       (4) the State Pension Review Board approves the determination by the actuary selected
by the board that the increase cannot reasonably be viewed as posing a material risk of
jeopardizing the fund's ability to pay any existing benefit.




Active 20882466                                    2
Exhibit 2
                       Excerpts from Texas Government Code Ch. 802

Sec. 802.101. ACTUARIAL VALUATION.

        (a) The governing body of a public retirement system shall employ an actuary, as a
full-time or part-time employee or as a consultant, to make a valuation at least once every three
years of the assets and liabilities of the system on the basis of assumptions and methods that are
reasonable in the aggregate, considering the experience of the program and reasonable
expectations, and that, in combination, offer the actuary's best estimate of anticipated experience
under the program.
        (b) On the basis of the valuation, the actuary shall make recommendations to the
governing body of the public retirement system to ensure the actuarial soundness of the system.
The actuary shall define each actuarial term and enumerate and explain each actuarial
assumption used in making the valuation. This information must be included either in the
actuarial study or in a separate report made available as a public record.
        (c) The governing body of a public retirement system shall file with the State
Pension Review Board a copy of each actuarial study and each separate report made as
required by law.
        (d) An actuary employed under this section must be a fellow of the Society of Actuaries,
a member of the American Academy of Actuaries, or an enrolled actuary under [ERISA].


Sec. 802.103. ANNUAL FINANCIAL REPORT.

        (a) Except as provided by Subsection (c), the governing body of a public retirement
system shall publish an annual financial report showing the financial condition of the
system as of the last day of the fiscal year covered in the report. The report must include the
financial statements and schedules examined in the most recent audit performed as required by
Section 802.102 and must include a statement of opinion by the certified public accountant as to
whether or not the financial statements and schedules are presented fairly and in accordance with
generally accepted accounting principles.
        (b) The governing body of a public retirement system shall, before the 211th day after
the last day of the fiscal year under which the system operates, file with the State Pension
Review Board a copy of each annual financial report it makes as required by law.
        ....




Active 20915400                                 1
Sec. 802.202. INVESTMENT OF SURPLUS.

        (a) The governing body of a public retirement system is responsible for the management
and administration of the funds of the system.
        ....
        (c) The governing body shall determine the procedure it finds most efficient and
beneficial for the management of the reserve fund of the system. The governing body may
directly manage the investments of the system or may choose and contract for professional
investment management services.
        (d) The governing body of a public retirement system shall:
        (1) develop and adopt a written investment policy;
        (2) maintain for public review at its main office a copy of the policy;
        (3) file a copy of the policy with the State Pension Review Board not later than the
90th day after the date the policy is adopted; and
        (4) file a copy of each change to the policy with the State Pension Review Board not
later than the 90th day after the change is adopted.



Sec. 802.302. PREPARATION OF ACTUARIAL ANALYSIS.
        (a) The board shall request a public retirement system affected by a bill or resolution
as described by Section 802.301(a) to provide the board with an actuarial analysis.
        (b) An actuarial analysis required by this section must be prepared by an actuary who is
a fellow of the Society of Actuaries, a member of the American Academy of Actuaries, or an
enrolled actuary under the Employees Retirement Income Security Act of 1974 (29 U.S.C.
Section 1001 et seq.).
        (c) A public retirement system that receives a request under Subsection (a) must
provide the board with an actuarial analysis on or before the 21st day after the date of the
request, if the request relates to a bill or resolution introduced for consideration during a regular
legislative session.
        (d) The board shall adopt deadlines for the provision under this section of an actuarial
analysis that relates to a bill or resolution introduced for consideration during a called legislative
session. The deadlines must be designed to provide the most complete information practicable in
a timely manner.
        (e) The board may prepare an actuarial analysis for a public retirement system that
receives a request under Subsection (a) and does not provide the board with an actuarial analysis
within the required period under Subsection (c) or (d).
        (f) The public retirement system may reimburse the board's costs incurred in preparing
an actuarial analysis under Subsection (e).
        (g) For each actuarial analysis that a public retirement system prepares, the board
shall have a second actuary:
        (1) review the actuarial analysis accompanying the bill or resolution; and
        (2) comment on the reasonableness of each actuarial assumption used in the public
retirement system's actuarial analysis.
        (h) Even if a public retirement system prepares an actuarial analysis under
Subsection (c) or (d), the board may have a second actuary prepare a separate actuarial
analysis.
(i) A public retirement system is not prohibited from providing to the legislature any actuarial
analysis or information that the system determines necessary or proper.
Active 20915400                                   2
Exhibit 3
                               Statutes Affecting a Single County

                            County          2010
                  Statute                                                Summary
                            Affected      Population
 1.    Tex. Agric. Code      Tarrant    >=1.8 million    A person pursuing the business of
       § 147.003                        or <=1.9         selling mules, horses, jacks, or jennets
                                        million          in a county with a population of not less
                                                         than 1.8 million nor more than 1.9
                                                         million is not subject to this chapter as a
                                                         livestock auction commission merchant.
 2.    Code Crim. Proc.      Harris     >= 3.3 million   A search warrant may not be issued
       art. 18.05 (e)                                    under this article to a code enforcement
                                                         official of a county with a population of
                                                         3.3 million or more for the purpose of
                                                         allowing the inspection of specified
                                                         premises to determine the presence of an
                                                         unsafe building condition or a violation
                                                         of a building regulation, statute, or
                                                         ordinance.
 3.    Tex. Educ. Code      Chambers    <40,000          An election for trustees of an
       § 11.0581 (a)                    adjacent to      independent school district shall be held
                                        county           on the same date that is wholly or partly
                                        > 3 million      located in a county with a population of
                                                         less than 40,000 that is adjacent to a
                                                         county with a population of more than
                                                         three million; and held its election for
                                                         trustees jointly with the election for the
                                                         members of the governing body of the
                                                         hospital district before May 2007.
 4.    Tex. Gov't. Code      Haskell    5800 - 5900      The commissioners court of a county
       § 51.501 (c)                                      that has a population of 5,800 to 5,900
                                                         shall determine whether the county shall
                                                         have a joint clerk but may not take
                                                         action to prevent a district clerk, county
                                                         clerk, or joint clerk from serving the full
                                                         term of office to which the clerk was
                                                         elected.
 5.    Tex. Health and       Tarrant    >1.8 million     The commissioners court of a county
       Safety Code                      <1.9 million     with a population of more than 1.8
       § 281.021 (b)                                     million but less than 1.9 million in
                                                         which a district is created under this
                                                         chapter shall appoint a board composed
                                                         of not less than five or more than 15
                                                         members.



Active 20767421                                1
                            County         2010
                  Statute                                               Summary
                            Affected     Population
 6.    Tex. Health and      El Paso    800,000 that     The county attorney, district attorney, or
       Safety Code                     borders Mexico   criminal district attorney, as appropriate,
       § 281.056 (b)(1)                                 with the duty to represent the county in
                                                        civil matters shall, in all legal matters,
                                                        represent a district located in: a county
                                                        with a population of 800,000 or more
                                                        that borders the United Mexican States.
 7.    Tex. Health and       Webb      <300,000 and     The heading to Chapter 289, Health and
       Safety Code Ch.                 border Mexico    Safety Code, is amended to read as
       289                             and have a       follows: CHAPTER 289. COUNTY
                                       municipality     HEALTH CARE FUNDING
                                       >200,000         DISTRICTS IN CERTAIN COUNTIES
                                       population       LOCATED ON TEXAS-MEXICO
                                                        BORDER THAT HAVE
                                                        POPULATION OF LESS THAN
                                                        300,000
 8.    Tex. Health and       Webb      <300,000 and     County health care funding districts - A
       Safety Code                     border Mexico    district is created in each county located
       § 289.002                       and have a       on the Texas-Mexico border that has a
                                       municipality     population of less than 300,000 and
                                       >200,000         contains one or more municipalities
                                       population       with a population of 200,000 or more.
 9.    Tex. Health and       Bexar     <1.8 million     The heading to Chapter 290, Health and
       Safety Code Ch.                 with a           Safety Code, is amended to read as
       290                             municipality     follows: CHAPTER 290. COUNTY
                                       >= 1.1 million   HEALTH CARE FUNDING
                                                        DISTRICTS IN CERTAIN COUNTIES
                                                        WITH POPULATION OF 1.8
                                                        MILLION OR LESS
 10. Tex. Health and         Bexar     <1.8 million     County health care funding districts - A
     Safety Code                       with a           district is created in each county that has
     § 290.002                         municipality     a population of 1.8 million or less and in
                                       >= 1.1 million   which a municipality with a population
                                                        of 1.1 million or more is predominantly
                                                        located.




Active 20767421                               2
                            County          2010
                  Statute                                                 Summary
                            Affected      Population
 11. Tex. Health and         Harris     >= 3.3 million    "Eligible institution" means an entity
     Safety Code                                          engaged in health-related pursuits that,
     § 301.001 (1)                                        except for cooperative associations, is
                                                          exempt from federal income tax and
                                                          includes only if it is a political
                                                          subdivision of the state or a cooperative
                                                          association created under Subchapter B,
                                                          a political subdivision of the state, a unit
                                                          of which is located in a county with a
                                                          population of more than 3.3 million.
 12. Tex. Health and         El Paso    >=800,000 that    CLEAN AIR ACT. This section applies
     Safety Code                        borders Mexico    only to a county with a population of
     § 382.218 (a)                                        800,000 or more that borders the United
                                                          Mexican States.
 13. Tex. Health and         Harris     > 3.3 million     This section applies to a chemically
     Safety Code                                          dependent patient who is a resident of a
     § 462.0731 (a)                                       county with a population of more than
                                                          3.3 million, according to the most recent
                                                          federal decennial census, and whose
                                                          inpatient commitment is modified to an
                                                          outpatient commitment, who is
                                                          furloughed from an inpatient facility, or
                                                          who is committed to treatment on an
                                                          outpatient basis.
 14. Tex. Health and        Galveston   >285,000          Subsection (a) does not apply to a
     Safety Code                        <300,000 that     cemetery established and operating
     § 711.008 (d)                      borders Gulf of   before September 1, 1995, in a county
                                        Mexico            with a population of more than 285,000
                                                          and less than 300,000 that borders the
                                                          Gulf of Mexico.
 15. Tex. Health and         Dallas     >= 2 million      Local Administration Of Emergency
     Safety Code                        without           Communications
     § 772.402                          emergency         This subchapter applies only to a county
                                        communication     having a population of more than two
                                        district          million in which a communication
                                                          district has not been created under
                                                          Subchapter B.
 16. Tex. Health and         Harris     >= 3.3 million    EMERGENCY SERVICES
     Safety Code                                          DISTRICTS. This section does not
     § 775.014 (g)                                        apply if the proposed district contains
                                                          territory in the unincorporated area of a
                                                          county with a population of 3.3 million
                                                          or more.


Active 20767421                                3
                            County         2010
                  Statute                                              Summary
                            Affected     Population
 17. Tex. Health and         Harris    > 3.3 million   EMERGENCY SERVICES
     Safety Code                                       DISTRICTS. If after the hearing the
     § 775.017 (a)                                     commissioners court finds that creation
                                                       of the district is feasible and will
                                                       promote the public safety, welfare,
                                                       health, and convenience of persons
                                                       residing in the proposed district, the
                                                       commissioners court shall grant the
                                                       petition, fix the district's boundaries, and
                                                       impose any conditions negotiated under
                                                       Section 775.014(h). If the proposed
                                                       district, according to its boundaries
                                                       stated in the petition, is located wholly
                                                       in a county with a population of more
                                                       than 3.3 million, the commissioners
                                                       court may amend the petition to change
                                                       the boundaries of the proposed district if
                                                       the commissioners court finds the
                                                       change is necessary or desirable. For
                                                       the purposes of this provision, the
                                                       population of the county is determined
                                                       according to the most recent federal
                                                       decennial census available at the time
                                                       the petition is filed.
 18. Tex. Health and         Harris    > 3.3 million   EMERGENCY SERVICES
     Safety Code                                       DISTRICTS. A district located wholly
     § 775.031 (b)                                     within a county with a population of
                                                       more than 3.3 million may not provide
                                                       fire prevention or fire-fighting services
                                                       unless the district: was originally a rural
                                                       fire prevention district and was
                                                       converted to an emergency services
                                                       district under this chapter or former
                                                       Section 794.100; or is created after
                                                       September 1, 2003.
 19. Tex. Loc. Gov't        El Paso    >800,000        This section applies only to a county
     Code § 81.029 (a)                 located on an   judge in a county that has a population
                                       international   of more than 800,000 and is located on
                                       border          the international border.




Active 20767421                               4
                            County         2010
                  Statute                                              Summary
                            Affected     Population
 20. Tex. Loc. Gov't        Brazoria   >=312,000 and    A county with a population of 312,000
     Code § 115.044 (a)                <=330,00         to 330,000 shall conduct a biennial
                                                        independent audit of all books, records,
                                                        and accounts of each district, county,
                                                        and precinct officer, agent, or employee,
                                                        including those of the regular county
                                                        auditor, and of all governmental units of
                                                        the county hospitals, farms, and other
                                                        institutions. The audit must cover all
                                                        matters relating to the fiscal affairs of
                                                        the county.       The audit shall be
                                                        conducted in each even-numbered year
                                                        and must be completed before
                                                        December 31 of the year.
 21. Tex. Loc. Gov't         Harris    >= 3.3 million   AMOUNT OF COMPENSATION,
     Code § 152.017                                     EXPENSES, AND ALLOWANCES OF
                                                        COUNTY OFFICERS AND
                                                        EMPLOYEES. This subchapter does
                                                        not apply to a presiding judge of a
                                                        commissioners court in a county with a
                                                        population of 3.3 million or more
 22. Tex. Loc. Gov't         Comal     >108,000         AMOUNT OF COMPENSATION,
     Code § 152.032                    <110,000         EXPENSES, AND ALLOWANCES OF
     (d)(1)                                             COUNTY OFFICERS AND
                                                        EMPLOYEES. The amount of the
                                                        compensation and allowances of a
                                                        county auditor in a county subject to this
                                                        subsection may be set in an amount that
                                                        exceeds the limit established by
                                                        Subsection (a) if the compensation and
                                                        allowances are approved by the
                                                        commissioners court of the county.
                                                        This subsection applies only to a county
                                                        with a population of more than 108,000
                                                        and less than 110,000.




Active 20767421                               5
                            County          2010
                  Statute                                               Summary
                            Affected      Population
 23. Tex. Loc. Gov't        Galveston   285,000 to       County judges salary. The
     Code § 152.904 (c)                 300,000          commissioners court of a county with a
                                                         population of 285,000 to 300,000 shall
                                                         set the annual salary of the county judge
                                                         at an amount equal to or greater than 90
                                                         percent of the salary, including
                                                         supplements, of any district judge in
                                                         Galveston County. However, the salary
                                                         may not be set at an amount less than
                                                         the salary paid the county judge on May
                                                         2, 1962.
 24. Tex. Loc. Gov't         Harris     > 3.3 million    Grievance Procedure For County
     Code § 160.002                                      Employees. This chapter applies only to
                                                         a county with a population of more than
                                                         3.3 million and its employees, including
                                                         but not limited to the employees of road
                                                         and bridge districts, flood control
                                                         districts, and juvenile probation
                                                         departments in the county. However,
                                                         this chapter does not apply to the
                                                         employees of a sheriff's department.
 25. Tex. Loc. Gov't         El Paso    800,000 that     Creation of a county ethics commission.
     Code § 161.001                     borders Mexico   This chapter applies only to a county
                                        and has ethics   that has a population of 800,000 or
                                        board …          more, is located on the international
                                                         border; and before September 1, 2009,
                                                         had a county ethics board appointed by
                                                         the commissioners court.
 26. Tex. Loc. Gov't        Brazoria    312,000 to       In a county with a population of 312,000
     Code § 180.003 (a)                 330,00           to 330,000, a sheriff, deputy, constable,
                                                         or other peace officer of the county or a
                                                         municipality located in the county may
                                                         not be required to be on duty more than
                                                         48 hours a week unless the peace officer
                                                         is called on by a superior officer to serve
                                                         during an emergency as determined by
                                                         the superior officer.




Active 20767421                                6
                            County          2010
                  Statute                                                Summary
                            Affected      Population
 27. Tex. Loc. Gov't        Jefferson   251,000 to       The commissioners court of a county
     Code § 270.005 (a)                 275,000          with a population of 251,000 to 275,000
                                                         may contract with the United States
                                                         government or a federal agency for: the
                                                         joint construction or improvement of
                                                         roads, bridges, or other county
                                                         improvements; or the maintenance of a
                                                         project constructed under this section.
 28. Tex. Loc. Gov't        Lubbock     >=275,000        A justice of the peace court may not be
     Code § 292.001 (d)                 <=285,000        housed or conducted in a building
                                                         located outside the court's precinct
                                                         except as provided by Section 27.051(f),
                                                         Government Code, or unless the justice
                                                         of the peace court is situated in the
                                                         county courthouse in a county with a
                                                         population of at least 275,000 persons
                                                         but no more than 285,000 persons.
 29. Tex. Loc. Gov't         Jasper     35,500 to        Facilities in certain counties. This
     Code § 292.023                     36,000           section applies only to a county with a
     (a)(1)                                              population of: 35,500 to 36,000.
 30. Tex. Loc. Gov't          Hunt      85,000 to        Facilities in certain counties. This
     Code § 292.023                     86,500           section applies only to a county with a
     (a)(2)                                              population of 85,000 to 86,500.
 31. Tex. Loc. Gov't          Hill      35,050 to        Auxiliary facilities in certain counties.
     Code § 292.025 (a)                 35,090           This section applies only to a county
                                                         with a population of 35,050 to 35,090.
 32. Tex. Loc. Gov't        Anderson    57,000 to        Facilities in certain counties. This
     Code § 292.027 (a)                 59,000           section applies only to a county with a
                                                         population of 57,000 to 59,000.
 33. Tex. Loc. Gov't         Harris     >= 3.3 million   Sports and community venue districts.
     Code § 335.035 (a)                                  This section applies only to the board of
                                                         a district located in whole or in part in a
                                                         county with a population of 3.3 million
                                                         or more.
 34. Tex. Loc. Gov't         Harris     >= 3.3 million   Sports and community venue districts.
     Code § 335.035 (f)                                  Section 335.031(b) does not apply to a
                                                         district located in a county with a
                                                         population of 3.3 million or more.




Active 20767421                                7
                            County          2010
                  Statute                                                Summary
                            Affected      Population
 35. Tex. Loc. Gov't          Harris    >= 3.3 million   Sports and community venue districts.
     Code § 335.0711                                     Limit On Power To Own Or Acquire
     (b)                                                 Real Property In Certain Districts. This
                                                         section applies only to a district located
                                                         in a county with a population of 3.3
                                                         million or more.
 36. Tex. Loc. Gov't          Harris    >= 3.3 million   Sports and community venue districts.
     Code § 335.102                                      This subchapter applies only to a district
                                                         located in a county with a population of
                                                         3.3 million or more.
 37. Tex. Loc. Gov't        Tom Green   110,000 to       Instead of providing and maintaining its
     Code § 361.042 (a)                 113,000          own jail, the commissioners court of a
                                                         county with a population of 110,000 to
                                                         113,000 may provide safe and suitable
                                                         jail facilities for the county by
                                                         contracting for the facilities with the
                                                         governing body of the municipality that
                                                         is the county seat of the county.
 38. Tex. Loc. Gov't          Harris    >= 3.3 million   Commercial and industrial development
     Code § 386.031 (a)                                  zones. To be created as a development
     (4)                                                 zone, an area must: be located in a
                                                         county with a population of 3.3 million
                                                         or more.
 39. Tex. Loc. Gov't          Wood      41,500 to        A county with a population of 41,500 to
     Code § 615.011 (b)                 42,500           42,500 may authorize the use of county
                                                         equipment, machinery, and employees
                                                         to construct, establish, and maintain a
                                                         public airstrip in the county.




Active 20767421                                8
                            County          2010
                  Statute                                                  Summary
                            Affected      Population
 40. Tex. Nat. Res.         Galveston   >285,000           A county attorney, district attorney, or
     Code § 61.018                      <300,000 that      criminal district attorney or the attorney
     (a)(1)                             borders the Gulf   general may not file a suit under
                                        of Mexico          Subsection (a) to obtain a temporary or
                                                           permanent court order or injunction,
                                                           either prohibitory or mandatory, to
                                                           remove a house from a public beach if:
                                                           the line of vegetation establishing the
                                                           boundary of the public beach moved as
                                                           a result of a meteorological event that
                                                           occurred before January 1, 2009; the
                                                           house was located landward of the
                                                           natural line of vegetation before the
                                                           meteorological event; a portion of the
                                                           house continues to be located landward
                                                           of the line of vegetation; and the house
                                                           is located on a peninsula in a county
                                                           with a population of more than 285,000
                                                           and less than 300,000 that borders the
                                                           Gulf of Mexico.
 41. Tex. Nat. Res.          Harris     >= 3.3 million     A county with a population of 3.3
     Code § 133.091                                        million or more may adopt regulations
                                                           requiring the placement of signs or
                                                           barriers on aggregate quarries and pits.
 42. Tex. Occ. Code           San       <10,000 and is     VEHICLE TOWING AND BOOTING.
     § 2308.209 (b)(2)      Augustine   located in a       TOW ROTATION LIST IN CERTAIN
                                        national forest    COUNTIES. This section applies only
                                                           to the unincorporated area of a county
                                                           with a population of less than 10,000
                                                           that is located in a national forest; or
                                                           Tex. Occ. Code § 2308.209 (b)(3).
 43. Tex. Prop. Code         Harris     ETJ of a city      Restrictive Covenants Applicable To
     § 201.001 (a)(2)(A)                with a             Certain Subdivisions. This chapter
                                        pop >100,000 in    applies to a residential real estate
                                        the                subdivision that is located in whole or in
                                        unincorporated     part: within a city that has a population
                                        area of a county   of more than 100,000, or within the
                                        >= 3.3 million     extraterritorial jurisdiction of such a city
                                                           in the unincorporated area of a county
                                                           having a population of 3.3 million or
                                                           more; or Tex. Prop. Code § 201.001
                                                           (a)(2)(B).




Active 20767421                                9
                            County          2010
                  Statute                                                Summary
                            Affected      Population
 44. Tex. Prop. Code         Harris     >= 3.3 million    Disclosure Of Information By Property
     § 204.002 (a)(1)                                     Owners' Associations. This chapter
                                                          applies only to a residential real estate
                                                          subdivision, excluding a condominium
                                                          development governed by Title 7,
                                                          Property Code, that is located in whole
                                                          or in part in a county with a population
                                                          of 3.3 million or more;
 45. Tex. Prop. Code        Galveston   >285,000          in a county with a population of not less
     § 204.002 (a)(2)                   <300,000          than 285,000 and not or more than
                                        adjacent to the   300,000 that is adjacent to the Gulf of
                                        Gulf of Mexico    Mexico and that is adjacent to a county
                                        and adjacent to   having a population of 3.3 million or
                                        a county          more; or (a)(3).
                                        >= 3.3 million
 46. Tex. Prop. Code         Smith      >200,000          Extension Or Modification Of
     § 210.002 (1)                      <220,000          Residential Restrictive Covenants. This
                                                          chapter applies to a residential real
                                                          estate subdivision that is located in a
                                                          county with a population of: more than
                                                          200,000 and less than 220,000; or
 47. Tex. Tax Code          Galveston   >285,000          Tax collections. This subsection applies
     § 31.03 (d)                        <300,000          only to a taxing unit located in a county
                                        adjacent to the   having a population of not less than
                                        Gulf of Mexico.   285,000 and not more than 300,000 that
                                                          borders a county having a population of
                                                          3.3 million or more and the Gulf of
                                                          Mexico. The governing body of a taxing
                                                          unit that has its taxes collected by
                                                          another taxing unit that has adopted the
                                                          split-payment option under Subsection
                                                          (a) may provide, in the manner required
                                                          by law for official action by the body,
                                                          that the split-payment option does not
                                                          apply to the taxing unit's taxes collected
                                                          by the other taxing unit.




Active 20767421                               10
                            County         2010
                  Statute                                              Summary
                            Affected     Population
 48. Tex. Transp. Code      Newton     14,300 to        County And Municipal Airports. The
     § 22.053 (a)                      14,500           commissioners court of a county with a
                                                        population of 14,300 to 14,500 may
                                                        issue time warrants to condemn or
                                                        purchase land to be used and maintained
                                                        as provided by Sections 22.011, 22.020,
                                                        and 22.024, and improve and equip the
                                                        land for the use provided by Sections
                                                        22.011, 22.020, and 22.024.
 49. Tex. Transp. Code       Harris    >= 3.3 million   Roadways. Causeways, Bridges,
     § 284.007 (a)                                      Tunnels, Turnpikes, Ferries, And
                                                        Highways In Certain Counties. A county
                                                        with a population of more than 3.3
                                                        million operating under this chapter
                                                        shall set and make a good faith effort to
                                                        meet or exceed goals for awarding
                                                        contracts or subcontracts associated with
                                                        a project it operates, maintains, or
                                                        constructs to historically underutilized
                                                        businesses.
 50. Tex. Transp. Code       Harris    >= 3.3 million   Roadways. Regulation Of Outdoor
     § 394.061 (b)                                      Signs On Rural Roads. Off-premise
                                                        portable signs. A regulation imposed by
                                                        or adopted under this chapter does not
                                                        apply to an off-premise portable sign in
                                                        the unincorporated area of a county with
                                                        a population of 3.3 million or more.
 51. Tex. Transp. Code       Harris    >= 3.3 million   Roadways. Texas Transportation
     § 431.109 (a)                                      Corporation Act. Contracts For
                                                        Historically Underutilized Businesses.
                                                        This section applies only to a local
                                                        government corporation serving a
                                                        county with a population of more than
                                                        3.3 million.




Active 20767421                              11
                             County          2010
                  Statute                                                 Summary
                             Affected      Population
 52. Tex. Transp. Code        Bexar      >= 1.5 million    Vehicles And Traffic. General
     § 621.4015 (a) (1)                  and is within     Provisions Relating To Vehicle Size
                                         200 miles of an   And Weight. Designation By
                                         international     Commissioners Court. A county
                                         border            commissioners court may designate a
                                                           constable or deputy constable of the
                                                           county as a weight enforcement officer
                                                           in a county: that is a county with a
                                                           population of 1.5 million or more and is
                                                           within 200 miles of an international
                                                           border.
 53. Tex. Transp. Code        Harris     >= 3.3 million    Vehicles And Traffic. Abandoned
     § 683.016 (d)                                         Motor Vehicles. This section does not
                                                           apply to a vehicle that is taken into
                                                           custody by a law enforcement agency
                                                           located in a county with a population of
                                                           3.3 million or more; and removed to a
                                                           privately owned storage facility.
 54. Tex. Rev. Civ. Stat.   Montgomery   >=425,000         The Commissioners Court of any county
     art. 6812b - 1                      <=500,000         having a population of not less than
                                                           425,000 nor more than 500,000 may
                                                           appoint a County Engineer, but the
                                                           selection shall be controlled by
                                                           considerations of skill and ability for the
                                                           task.




Active 20767421                                12
Exhibit 4
                           Excerpts from Texas Const. art. XVI, § 67

        (a) General Provisions. (1) The legislature may enact general laws establishing systems
and programs of retirement and related disability and death benefits for public employees and
officers. Financing of benefits must be based on sound actuarial principles. The assets of a
system are held in trust for the benefit of members and may not be diverted.

        (2) A person may not receive benefits from more than one system for the same service,
but the legislature may provide by law that a person with service covered by more than one
system or program is entitled to a fractional benefit from each system or program based on
service rendered under each system or program calculated as to amount upon the benefit formula
used in that system or program. Transfer of service credit between the Employees Retirement
System of Texas and the Teacher Retirement System of Texas also may be authorized by law.

        (3) Each statewide benefit system must have a board of trustees to administer the system
and to invest the funds of the system in such securities as the board may consider prudent
investments. In making investments, a board shall exercise the judgment and care under the
circumstances then prevailing that persons of ordinary prudence, discretion, and intelligence
exercise in the management of their own affairs, not in regard to speculation, but in regard to the
permanent disposition of their funds, considering the probable income therefrom as well as the
probable safety of their capital. The legislature by law may further restrict the investment
discretion of a board.

         (4) General laws establishing retirement systems and optional retirement programs for
public employees and officers in effect at the time of the adoption of this section remain in
effect, subject to the general powers of the legislature established in this subsection.

       (b) State Retirement Systems. (1) The legislature shall establish by law a Teacher
Retirement System of Texas to provide benefits for persons employed in the public schools,
colleges, and universities supported wholly or partly by the state. Other employees may be
included under the system by law.

       (2) The legislature shall establish by law an Employees Retirement System of Texas to
provide benefits for officers and employees of the state and such state-compensated officers and
employees of appellate courts and judicial districts as may be included under the system by law.

        (3) The amount contributed by a person participating in the Employees Retirement
System of Texas or the Teacher Retirement System of Texas shall be established by the
legislature but may not be less than six percent of current compensation. The amount contributed
by the state may not be less than six percent nor more than 10 percent of the aggregate
compensation paid to individuals participating in the system. In an emergency, as determined by
the governor, the legislature may appropriate such additional sums as are actuarially determined
to be required to fund benefits authorized by law.

         (c) Local Retirement Systems. (1) The legislature shall provide by law for:

      (A) the creation by any city or county of a system of benefits for its officers and
employees;



Active 20882947                                 1
        (B) a statewide system of benefits for the officers and employees of counties or other
political subdivisions of the state in which counties or other political subdivisions may
voluntarily participate; and

      (C) a statewide system of benefits for officers and employees of cities in which cities
may voluntarily participate.

       (2) Benefits under these systems must be reasonably related to participant tenure and
contributions.

          ....

        (f) Retirement Systems Not Belonging to a Statewide System. The board of trustees of
a system or program that provides retirement and related disability and death benefits for public
officers and employees and that does not participate in a statewide public retirement system
shall:

         (1) administer the system or program of benefits;

        (2) hold the assets of the system or program for the exclusive purposes of providing
benefits to participants and their beneficiaries and defraying reasonable expenses of
administering the system or program; and

        (3) select legal counsel and an actuary and adopt sound actuarial assumptions to be used
by the system or program.

         ....




Active 20882947                                  2
Exhibit 5
                      Excerpts from Texas Government Code § 810.001

         ....

        (b) Except as provided by Subsection (d), the governing body of a political entity may
establish and maintain a public retirement system for its appointive officers and employees
and determine the benefits, funding source and amount, and administration of the system. Each
active member of a public retirement system established under the authority provided by this
section shall contribute to the system an amount, if any, determined by the political entity. The
political entity shall contribute for each active member in a defined contribution plan or a
defined benefit plan an amount determined by the political entity to be required to meet the
system's benefit plan.

         ....

        (d) The authority granted by Subsections (b) and (c) does not apply to a political entity
to the extent that the entity, by specific statute, is:

      (1) required to establish or participate exclusively in a particular public retirement
system; or

        (2) prohibited from establishing or participating in any public retirement system or in a
particular retirement system.

         ....




Active 20882912                                1
Respectfully submitted,

BAKER BOTTS L.L.P.



By /s/ Travis J. Sales
   Travis J. Sales
   State Bar No. 17532080
   Tina Q. Nguyen
   State Bar No. 24078670
   One Shell Plaza
   910 Louisiana Street
   Houston, Texas 77002
   713.2291234
   713.229.1522 (facsimile)
   travis.sales@bakerbotts.com
   tina.nguyen@bakerbotts.com

   Thomas R. Phillips
   State Bar No. 00000102
   BAKER BOTTS L.L.P.
   98 San Jacinto Boulevard
   Suite 1500
   Austin, Texas 78701-4078
   512.322.2500
   512.322.2501 (facsimile)
   tom.phillips@bakerbotts.com

ATTORNEYS FOR APPELLEE
HOUSTON FIREFIGHTERS’ RELIEF
AND RETIREMENT FUND
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served by electronic mail on all counsel of
record listed below on September 28, 2015. I also certify that a bound copy of this
document will be provided to counsel of record at the time of oral argument.

Counsel for Appellant:

  David M. Feldman, City Attorney
  Judith L. Ramsey, Chief, General Litigation Section
  John B. Wallace, Senior Assistant City Attorney
  CITY OF HOUSTON LEGAL DEPARTMENT
  900 Bagby Street, 4th Floor
  Houston, Texas 77002
  832.393.6491
  832.393.6259 (Facsimile)
  david.feldman@houstontx.gov
  judith.ramsey@houstontx.gov
  john.wallace@houstontx.gov

                                         /s/Travis J. Sales
                                         Travis J. Sales